Dismissed and Memorandum Opinion filed February 21, 2008







Dismissed
and Memorandum Opinion filed February 21, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01009-CV
____________
 
ESTHER NAVA HABAD, Appellant
 
V.
 
PASCUAL CARMONA PALMA, Appellee
 
 

 
On Appeal from the
311th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-45450
 

 
M E M O R A N D U M  O P I N I O N
According
to information provided to this court, this is an appeal from a judgment signed
November 7, 2007.  The notice of appeal was filed November 19, 2007.  To date,
the filing fee of $175.00 has not been paid.  See Tex. R. App. P. 5.  In addition, the
record in this appeal was due on January 7, 2008, but it has not been filed. 
Marilee Anderson, the official court reporter for the 311th District Court,
informed this Court that appellant had not made arrangements for payment for
the reporter=s record.  




After being given the requisite notice that this appeal was
subject to dismissal, appellant
has not paid the filing fee or otherwise responded to this court=s order of January 10, 2008.  See
Tex. R. App. P. 42.3. 
Accordingly, the appeal is ordered dismissed.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or
other action within specified time).  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 21, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.